DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mask including a contact mask and a non-contact mask must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for “if the luminescent agent is present” and “if the absorber is present’, but such recitation including “if” renders the claim vague and indefinite failing to ascertain the scope of the claim, i.e., what is the scope of the claim if there is neither the luminescent agent or the absorber present that is contrary to the recitation that calls for the emitting agent including at least one of the luminescent agent or the absorber. 
 	Claim 2 recites for “optionally” but it is unclear what would be its alternative if there is no other option of the longest average dimension of less than or equal to 40 nm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gasworth (WO 2016/084009) in view of Kinomoto et al (US 2012/0320607) and Lai et al (US 2010/0148200). 
Gasworth shows the device and method claimed including a radiation source (4) coupled to an emitting layer (2) wherein the emitting layer comprises a host polymer material (para 0024) and an emitting luminescent agent or an absorber (para 0022), the emitting layer has a first surface (6) and a second surface (8) having an edge height d and a length L wherein the length L is greater than the height d with a ratio of L/d is greater than 10, and the source radiation is transmitted through the edge and excites the emitting agent including the luminescent agent for radiation or the absorber for heat. But, Gasworth does not show a non-emitting region that is free of the emitting agent and that the emitting agent is present in a surface localized emitting region that does not span the height d of the emitting layer.
Kinomoto shows it is known to provide an emitting device with an emitting layer comprising an emitting agent including comprising a host material such as a polymer material (para 0114) with an emitting agent that emits light (para 0112) wherein Kinomoto shows an emitting region that includes the emitting agent (14a, 14b) and a non-emitting region that is free of the emitting agent, and Kinomoto further shows that the emitting agent in a localized emitting region that does not span the height d of the emitting region as illustrated in Figure 2.
Lai also shows it is known to provide an emitting device having an emitting region and a non-emitting region wherein the emitting region includes an emitting agent that includes a luminescent agent such as phosphor that is known to emit light and the non-emitting region is free of the emitting agent, and Lai further shows that the emitting agent in the emitting region does not span a height d of the emitting layer as illustrated in Figure 1.
In view of Kinomoto and Lai, it would have been obvious to one of ordinary skill in the art to adapt Gasworth with the emitting layer having an emitting region that includes an emitting agent that does not span the height of the emitting layer and a non-emitting region without the emitting agent so that the light emitting region or non-emitting region can be selectively chosen by the user to direct the emitted light or heat to the selected emitting region as desired by the user. 
With respect to claim 2, Gasworth shows the luminescent agent having a longest average dimension of less than equal to 40 nm (para 0044), and Gasworth also shows the host material polymer materials (para 0024) as claimed.
With respect to claim 3, Gasworth shows the emitting layer having the luminescent agent and the absorber wherein an absorption spectrum overlaps with the emission spectrum of the luminescent agent (para 0031).
With respect to claim 4, Lai shows the emission region that extends along its length that would result in a gradient concentration of the emitting agent along the length. 
With respect to claim 5, Gasworth shows its emitting layer having a radiation or its light transmittance of greater than 70% using an ASTM standard testing (para 0023) wherein the emitting layer of Gasworth would also exhibit the same property as the claimed property using the same recited method. It is noted that the recitation of the use of ASTM D1003-11 also renders the claim as a product by process wherein the determination of the patentability is based on the product itself and not by the process. Also, see MPEP 2112 and 2113.
With respect to claim 6, Gasworth shows its device that is free of glass as the glass is not required for the makeup of the device.
With respect to claim 7, Kinomoto shows a thickness of the localized emission region shown by a film thickness of the luminescent agent that is dispersed in the emitting device includes less than 217 um (see Figure 35) which is encompassed within the recited range of 10-1,000 micrometer or that thickness of the emission region spans less than or equal to 90% of the height of the emitting layer as shown by Kinomoto as well as in Lai. 
With respect to claim 8, Gasworth shows the luminescent agent that is present wherein radiation exits through its first and second surface through its escape cone (para 0003).
With respect to claims 9 and 13-16, Gasworth shows the method claim except for selectively infusing the emitting agent. Kinomoto or Lai shows, in absence of a mask, it is known to infuse the emitting agent into a surface of the emitting device and to form the emitting region wherein Kinomoto and Lai also show that the selectively infusing of the emitting agent form a contact surface having a concentration gradient of the emitting agent that would form a temperature gradient or varying concentration (as shown by Figure 2 of Lai) and that Kinomoto further shows it is known to heat or cure the emitting region along with the emitting device (also see para 0458 of Kinomoto). It would have been obvious to adapt Gasworth with the emitting agent being selectively infused into a substrate of the emitting layer to selectively produce the emitting regions and non-emitting regions as desired by the user.
With respect to claims 17 and 18, Gasworth shows it is known to provide the emitting layer having a plurality of sub-layers that can include a mold coating insert or film which further forms a laminated structure (para 0022 and 0064), and the emitting layer can be used to emit radiation or heat that would predictably result in reducing ice or water formed thereon (also, para 0017). 
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gasworth in view of Kinomoto and Lai as applied to claims 1-9 and 13-18 above and further in view of Yasukawa et al (US 2012/0018714) and Noh et al (US 2018/0019441).  
Gasworth in view of Kinomoto and Lai shows the device claimed except for selectively infusing the emitting agent comprising masking with a mask. 
Yasukawa shows it is known to form a pattern on a substrate using a mask wherein a luminescent coated layer is formed via a spray coating thereon. Also, see para [0095] and [0277]. 
Noh shows it is known to provide a mask for created a desired pattern wherein the mask is place on a substrate wherein a coating is applied thereto. Also, see para [0027].
In view of Yasukawa and Noh, it would have been obvious to one of ordinary skill in the art to adapt Gasworth, as modified by Kinomoto and Lai, with a mask, which is well known for creating a desired pattern, for forming an emitted region via a coating or spray coating to apply the emitting agent, to meet the emitting device applications/purposes, including providing radiation or heat to prevent ice or water formation, as desired by the user.   
With respect to claim 11, Yasukawa shows the mask that is placed on the substrate wherein such mask would be a contact mask wherein a spray coating is applied on a surface of the substrate. Also, see para [0095] and [0277]. 
With respect to claim 12, Noh shows the mask can be a non-contact mask (see Figure 2) that does not come in contact with a surface to be coated as an alternative means to provide for masking the surface to be coated.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761